      6:18-cv-02911-TMC         Date Filed 12/04/18        Entry Number 13        Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 Haliron Power, LLC,
                                                    Civil Action No.: 6-18-CV-02911-TMC
                Plaintiff,

        vs.
                                                               JOINT 26(F) REPORT
 Fluor Daniel Caribbean, Inc., a subsidiary of
 Fluor Enterprises, Inc.,

                Defendant(s).


1.     Rule 26(f) Conference. The following persons participated in a Rule 26(f) conference
       which was conducted on November 20, 2018. N. Ward Lambert for Defendant, Fluor
       Daniel Caribbean, Inc., a subsidiary of Fluor Enterprises, Inc. (“Fluor”), and Thomas E.
       Dudley, III and Mark A. Bible, Jr. for Plaintiff Haliron Power, LLC (“Haliron”).

2.     Discovery Plan. The parties propose the following discovery plan:

           (a) Discovery will be needed on all subjects raised by the pleadings, motions and
               discovery.


           (b) Discovery should not be limited upon or to particular issues.


           (c) The timeline for discovery is as follows:

                   (i) On or before April 22, 2019, Plaintiff agrees to produce its expert report;

                   (ii) On or before May 24, 2019, Defendant will produce its expert report;

                   (iii) Plaintiff agrees to produce its rebuttal expert report within thirty (30) days
                        of Defendant’s expert report production; and

                   (iv) All discovery shall be completed by June 24, 2019.

           (d) With respect to asserting claims of privilege or of protection as trial-preparation
               material asserted after production, the parties will proceed under Fed. R. Civ. P.
               26(b)(5)B, “Claiming Privilege or Protecting Trial-Preparation Materials.”


           (e) Maximum number of interrogatories by each party to another party, including


JOINT RULE 26(F) REPORT AND ANSWERS TO                                                          PAGE 1
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC         Date Filed 12/04/18        Entry Number 13        Page 2 of 8




               subparts: 100. Additional interrogatories may be allowed either by stipulation or
               motion for good cause shown.

           (f) Maximum number of requests for admission by each party to another party:
               Unlimited.

           (g) Maximum number of depositions, including third party depositions, for each party
               is 10, not including expert witnesses, records custodian and 30(b)(6) depositions.
               The parties may agree to extend the length of deposition by stipulation or for good
               cause shown.

           (h) With respect to supplementation of discovery, the parties will generally follow Rule
               26(e) of the FRCP, provided that all discovery shall be completed by June 24, 2019.


3.     Scheduling Issues.

           (a) Motion to join other parties and amend the pleadings shall be filed no later than
               July 8, 2019.

           (b) Counsel shall file and serve Affidavits of Records Custodian witnesses proposed
               to be presented by affidavit at trial no later than May 24, 2019. Objections to
               such affidavits must be made within 14 days after the services of the disclosure.

           (c) The parties agree to complete all expert discovery in accordance with the
               deadlines set forth in Paragraph 2(c) above.

           (d) Unless the parties agree otherwise, all discovery shall be complete don or before
               June 24, 2019.

           (e) The parties’ final mediation shall occur before May 1, 2019. However, the
               parties agree that a mutually acceptable case mediator will be agreed upon
               and appointed as soon as possible, but no later than December 31, 2018. The
               parties agree to, in conjunction with the mediator, identify issues and/or
               claims which are ripe for early mediation and to, in good faith, participate in
               such early mediation(s) should the parties agree it would be beneficial in an
               effort to productively and efficiently attempt to resolve issues, claims and/or
               the entire case as soon as possible;

           (f) All dispositive motions and Daubert motions shall be filed on or before July 8,
               2019;

           (g) This case is subject to being called for jury selection and/or trial on or after
               October 7, 2019


                            LOCAL RULE 26.03 INFORMATION

JOINT RULE 26(F) REPORT AND ANSWERS TO                                                            PAGE 2
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC         Date Filed 12/04/18        Entry Number 13        Page 3 of 8




       1.      Statement of the Facts of the Case: In late 2017, the United States Army Corps

of Engineers (“USACE”) awarded a contract to Fluor Daniel Caribbean, Inc. (“FDC”) to assist in

restoring electric utilities in Puerto Rico. Such restoration efforts were made necessary due to the

impacts of Hurricane Irma, a Category 5 storm which past north of Puerto Rico during September,

2017 and Hurricane Maria which made direct landfall on Puerto Rico as a Category 4 storm (the

“Storms”). The impact of these Storms was to leave nearly all Puerto Rican residents without

power and the Puerto Rican electric utility infrastructure in disrepair. The Puerto Rican Electric

Power Authority (“PREPA”) electric power grid (the “Power Grid”) was adversely impacted by

the Storms.


       Fluor Entered into multiple subcontract agreements in connection with its performance

under its contract with the USACE including a subcontract with Haliron Power, LLC (“Haliron”).

Disputes have arisen between FDC and Haliron relating to amounts invoices and/or alleged to be

owed to Haliron pursuant to its subcontract.


       2.       Fact Witnesses Likely to Be Called and Their Expected Testimony:

Plaintiff Haliron: Discovery has not begun in this action. Subject o its right to supplement its
designation of Witnesses, Haliron presently anticipates call the following factual witnesses:

                   a. Representatives of Plaintiff, Haliron, including but not limited to the
                      following:

                       i.     William Weems – Construction Manager;

                       Mr. Weems is expected to testify concerning: (i) Haliron’s contract
                       negotiations with Defendant Fluor; (ii) actions during precontract phase;
                       (iii) actions post contract phase; (iv) day to day operations; (v) mobilization;
                       (vi) demobilization; (vii) project submittals; (viii) Haliron project costs.

                       ii.    Daniel O’Halloran – Construction Manager


JOINT RULE 26(F) REPORT AND ANSWERS TO                                                          PAGE 3
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC          Date Filed 12/04/18       Entry Number 13        Page 4 of 8




                       Mr. O’Halloran is expected to testify concerning: (i) Haliron’s contract
                       negotiations with Defendant Fluor; (ii) actions during precontract phase;
                       (iii) actions post contract phase; (iv) day to day operations; (v) mobilization;
                       (vi) demobilization; (vii) project submittals; (viii) Haliron project costs.

                       iii.    Willy Bruenner – Administration/Clerk

                       Mr. Bruenner is expected to testify concerning Haliron project submittals to
                       Defendant Fluor including but not limited to documentation submitted by
                       Haliron to Fluor for the purpose of obtaining payment.

                   b. Representatives of Defendant, Fluor, including but not limited to the
                      following:

                       i.      Eric G. Wilson – Director of Subcontracts
                       i.      Andrea J. Sickler – Director of Subcontracts
                       ii.     Terry Watts – Deputy Director of Subcontracts
                       iii.    D. Greg Bauman – Director of Fluor Government Group
                       iv.     Anthony W. Simmons – Senior Manager of Subcontracts
                       v.      Johnathan Partridge – Job Title Currently Unknown
                       vi.     Jennifer Burgess – FGG Subcontracts
                       vii.    Amelia Hare – FGG Accounts Payable Representative
                       viii.   Jamie McClain – Project Manager
                       ix.     Patrick Brice – Equipment Coordinator

                       Representatives of Defendant Fluor are expected to have knowledge and
                       testify related to their respective professional capacities with Fluor as well
                       as their respective roles in project administration as it pertains to Haliron
                       and the project.

                   c. Haliron reserves the right to supplement the foregoing list of fact witnesses
                      as discovery in this matter progresses.

Defendant Fluor:

                   a. Representatives of the Plaintiff, Haliron including, but not limited to,
                      William Weems and Willy Bruenner.

                   b. Representatives of Defendant Fluor including, but not limited to the
                      following:

                       i.      Eric G. Wilson – Director of Subcontracts
                       i.      Andrea J. Sickler – Director of Subcontracts
                       ii.     Terry Watts – Deputy Director of Subcontracts
                       iii.    D. Greg Bauman – Director of Fluor Government Group
                       iv.     Anthony W. Simmons – Senior Manager of Subcontracts


JOINT RULE 26(F) REPORT AND ANSWERS TO                                                          PAGE 4
LOCAL RULE 26.03 INTERROGATORIES
       6:18-cv-02911-TMC          Date Filed 12/04/18     Entry Number 13        Page 5 of 8




                        Each of the foregoing representatives of FDC will testify regarding their
                        involvement, negotiations, communications and dealings with
                        representatives of Haliron in connection with the subcontract, amounts
                        alleged by Haliron to be owed, deficiencies in the documentations
                        submitted by Haliron in support of said amounts and communications with
                        representatives of the USACE relating to Haliron’s invoices.

                     c. FDC reserves the right to supplement the foregoing list of fact witnesses as
                        discovery in this matter progresses.

3.      Expert Witnesses and Subject Matter (or, if none, the Subject Matter and Field of
        Expertise as to Experts Likely to Be Offered):


Plaintiff Haliron: To be identified in accordance with the requirements of the Amended
Scheduling Order.

Defendant Fluor: To be identified in accordance with the requirements of the Amended
Scheduling Order.

4.      Summary of the Claims or Defenses with Statutory and/or Case Citations
        Supporting Same:

        The parties’ claims and defenses are fully set forth in the pleadings (Complaint, Answer,

and motions) previously filed in this matter. However, by virtue of Defendant Flour’s motion to

transfer venue from state court to this Court, Plaintiff Haliron is in the process of amending its

Complaint to include, inter alia, federal miller act causes of action. Subject to the right to amend

or supplement, the parties summarize their claims as follows:


Plaintiff Haliron:

     A. Plaintiff has pled the following causes of action in its Complaint


               1. Breach of Contract.

               Haliron would respectfully allege and show that, notwithstanding its faithful
               performance of its obligations under its contract with Defendant Fluor, Fluor
               breached the terms and conditions of the contract by failing to properly pay Haliron
               for its performance of work and by breaching the implied covenants and fair dealing
               of the Contract. See 48 C.F.R. § 52.216-7 et seq. Allowable Cost and Payment;

JOINT RULE 26(F) REPORT AND ANSWERS TO                                                         PAGE 5
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC         Date Filed 12/04/18       Entry Number 13         Page 6 of 8




               Prompt Payment of Subcontractors; Hotel & Motel Holdings, LLC v. BJC
               Enterprises, LLC, 414 S.C. 635, 651-52, 780 S.E.2d 263 (App. 2015); United States
               v. Savannah River Nuclear Sols., LLC, Civil Action No. 1:16-cv-00825-JMC, 2017
               U.S. Dist. LEXIS 55050 (D.S.C. Apr. 11, 2017).

               2. Quantum Meruit.

               As an alternative cause of action to Haliron’s Breach of Contract claims, Haliron
               would respectfully allege and show that: (i) at the time of Haliron performing work
               on the project which is the subject of this litigation, it was understood by Defendant
               Fluor that Haliron was to be paid for its work; Defendant Fluor specifically
               requested the work performed by Haliron on the project. Haliron’s work was
               furnished under such circumstances that it was clear that Haliron expected to be
               paid for the labor and equipment it furnished to the project on behalf of Defendant
               Fluor; Defendant Fluor will be unjustly enriched if Haliron is not paid for the labor
               and equipment furnished by and/or on behalf of Haliron to Fluor. Simpson
               Plastering, LLC v. Skanska, Civil Action No. 2:16-3439-RMG, 2017 U.S. Dist.
               LEXIS 28107 (D.S.C. Feb. 27, 2017).

               3. Claim on Payment Bond.

               The Miller Act, 40 U.S.C.S. §§ 3131-34, applies to contracts awarded for the
               construction, alteration, or repair of any public project of the United States
               Government. 40 U.S.C.S. § 3131(b). It requires prime contractors on government
               construction contracts exceeding $150,000 to post performance bonds,
               guaranteeing performance of their contractual duties, and payment bonds,
               guaranteeing payment of their subcontractors. 48 C.F.R. § 28.102. No action may
               be commenced later than one year after the day on which the last of the labor was
               performed or material was supplied by the person bringing the action. 40 U.S.C.S.
               § 3133(b)(4). See also United States ex rel. Adams Steel, LLC v. Elkins Contractors,
               Inc., 225 F. Supp. 3d 351 (D.S.C. 2016); United States ex rel. CBC of Charleston,
               Inc. v. RCS Corp., 366 F. Supp. 2d 332 (D.S.C. 2005).

               4. Violation of S.C. Code of Laws Annotated §27-1-15.

               Haliron would respectfully allege and show that, notwithstanding its faithful
               performance of its obligations under its contract with Defendant Fluor, Defendant
               Fluor failed to properly pay Haliron for its performance of work. Accordingly,
               Haliron has demanded Defendant Fluor conduct a reasonable investigation into
               Haliron’s claims and release all undisputed payments to Haliron within forty-five
               (45) days from Defendant Fluor’s receipt of Haliron’s demands for payment;
               Haliron contends Defendant Fluor has failed to perform a reasonable investigation
               of the amounts owed or to pay undisputed amounts to Haliron. S.C. Code Ann. §
               27-1-15. See also Carolina Steel Corp. v. Palmetto Bridge Constructors, 444 F. Supp. 2d
               577 (D.S.C. 2006).




JOINT RULE 26(F) REPORT AND ANSWERS TO                                                          PAGE 6
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC          Date Filed 12/04/18       Entry Number 13         Page 7 of 8




Defendant Fluor


   1. Failure to State a Claim. Pursuant to Rule 12(b)(6), Fed. R. Civ. P., a party is entitled to
      dismissal if the claims asserted against it fail to state a claim upon which relief can be
      granted. “To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
      Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility
      when the plaintiff pleads factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged.” Id. “The plausibility
      standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
      possibility that defendant has acted unlawfully.” Id.

   2. Waiver and/or Release. “Waiver is the voluntary and intentional relinquishment of a
      known right. It may be implied from circumstances indicating an intent to waive. Acts
      that are inconsistent with the continued assertion of a right may also give rise to a waiver.”
      Provident Life & Acc. Ins. Co. v. Driver, 317 S.C. 471, 478, 451 S.E.2d 924, 928–29 (Ct.
      App. 1994). A release is the relinquishment of a right or claim by the person in whom the
      right exists to the person against whom it might have been enforced. Wilson Group, Inc. v.
      Quorum Health Res., Inc., 880 F. Supp. 416, 425 (D.S.C. 1995).

   3. Failure to Satisfy Condition Precedent. When interpreting a contract, a court must
      ascertain and give effect to the intention of the parties. Chan v. Thompson, 302 S.C. 285,
      289, 395 S.E.2d 731, 734 (Ct. App. 1990). To determine the intention of the parties, the
      court “must first look at the language of the contract…” C.A.N. Enters., Inc. v. S.C. Health
      & Hum. Servs. Fin. Comm’n, 296 S.C. 373, 377, 373 S.E.2d 875, 878 (Ct. App. 1997)
      (internal citations omitted). When the language of a contract is clear and unambiguous, the
      determination of the parties’ intent is a question of law for the court. See Hawkins v.
      Greenwood Dev. Corp., 328 S.C. 585, 592, 320 S.E.2d 470, 472 (Ct. App. 1984). A court
      must enforce an unambiguous contract according to its terms regardless of its wisdom, or
      folly, apparent unreasonableness, or the parties’ failure to guard their rights carefully.
      Lindsay v. Lindsay, 328 S.C. 329, 340, 491 S.E.2d 583, 589 (Ct. App. 1997); Laser Supply
      & Servs., Inc. v. Orchard Park Assocs., 382 S.C. 326, 334, 676 S.E.2d 139, 143–44 (Ct.
      App. 2009). “A condition precedent entails something that is essential to a right of action,
      as opposed to a condition subsequent, which is something relied upon to modify or defat
      the action.” Worley v. Yarborough Ford, Inc., 317 S.C. 206, 210, 452 S.E.2d 622, 624 (Ct.
      App. 1994). “In contract law, the term connotes any fact other than the lapse of time, which,
      unless excuse, must exist or occur before a duty of immediate performance arises.” Id.




                                 [SIGNATURE PAGE FOLLOWS]




JOINT RULE 26(F) REPORT AND ANSWERS TO                                                           PAGE 7
LOCAL RULE 26.03 INTERROGATORIES
      6:18-cv-02911-TMC         Date Filed 12/04/18   Entry Number 13    Page 8 of 8




JOINTLY SUBMITTED:

 /S/ N. Ward Lambert                          /S/ Mark A. Bible, Jr.
 N. Ward Lambert, Fed. Id. No. 5246           Thomas E. Dudley, III, Fed. Id. No. 5973
 Wesley B. Lambert, Fed. Id. No. 11990        Mark A. Bible, Jr., Fed. Id. No. 12307
 HARPER, LAMBERT & BROWN, P.A.                KENISON, DUDLEY, & CRAWFORD, LLC
 P.O. Box 908                                 704 East McBee Avenue
 Greenville, SC 29602                         Greenville, SC 29601
 (864) 235-5535                               Ph. 864.242.4899
 (864) 235-6866 (fax)                         Fax 864.242.4844
 wlambert@hlblegal.com                        dudley@conlaw.com
 weslambert@hlblegal.com                      bible@conlaw.com

Attorneys for Defendant, Fluor Enterprises, Attorneys for Plaintiff, Haliron Power, LLC
Inc.

 December 4, 2018
 Greenville, South Carolina




JOINT RULE 26(F) REPORT AND ANSWERS TO                                                 PAGE 8
LOCAL RULE 26.03 INTERROGATORIES
